Citation Nr: 1112003	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disorder.    


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979, December 1979 to November 1987, and with unverified periods of service from April 2001 to September 2002 and September 2005 to September 2006.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Tinnitus is not shown to have been present in service and there is no competent and probative medical evidence that the Veteran's tinnitus is causally related to service.      

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the October 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the issue of entitlement to service connection for tinnitus, VA has obtained the Veteran's service treatment records.  The Veteran was also provided a VA examination in March 2007.  The VA examiner noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale in a September 2007 addendum.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report and addendum are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II.  Decision

The Veteran asserts that his tinnitus results from exposure to acoustic trauma during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (2010).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's DD Form 214, that reflects active service in the Army from December 1979 to November 1897, shows his military occupational specialty (MOS) was infantryman, and he received the Combat Infantry Badge (CIB), along with other medals and awards.  Given his combat status, the Veteran's assertion as to his noise exposure is accepted and consistent with his active military service.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2010).  

It is therefore conceded that the Veteran was had noise exposure in service.  The questions for consideration are whether the Veteran has tinnitus and whether it is causally related to such noise exposure.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis for tinnitus.  Although the Veteran marked no abnormalities regarding his ears in June 1983, February 1984, and November 1985 in-service examination reports, he was given the opportunity in August 2003 and August 2006 post-deployment health assessment reports to specifically address whether he had "ringing of the ears" now or during the specified periods of deployment.  The Board notes that in both reports, the Veteran marked "no," thus an indicating that he neither had tinnitus during his periods of deployment or since his return.     

After separation from service, the Veteran underwent a March 2007 VA audiological examination, which notes the Veteran's complaint and diagnosis of recurrent bilateral tinnitus.  He denied occupational and recreational noise exposure and reported that onset was at least ten years ago, which the Board notes as 1997.  In a September 2007 addendum, the previous VA examiner reviewed the claims file and opined that the Veteran's tinnitus is not due to military service based upon the Veteran's denial of "ringing of the ears" in August 2003 and August 2006 post-deployment health assessment reports and the lack of complaints for tinnitus in the Veteran's service treatment records.  

Most recently, at the January 2011 personal hearing, the Veteran testified that tinnitus began in the 1980s during service and that he did not always wear hearing protection due to the nature of his combat duties. 

As discussed above, the Board concedes that the Veteran was exposed to in-service noise during his military service; however, the September 2007 addendum does not etiologically relate the Veteran's tinnitus to service.  In fact, as discussed above, the VA examiner reached the opposite conclusion in a September 2007 addendum and the Veteran affirmatively denied having "ringing of the ears" on in-service August 2003 and August 2006 post-deployment health assessment reports.  The Board also notes that there are no contrary medical opinions of record and the Veteran has not submitted or identified any post service treatment for his tinnitus.  Therefore, since there is no competent probative evidence of a nexus between active service and the current disability, service connection is not warranted.

The Board acknowledges that if there is credible lay evidence concerning continuity of symptoms after service, such evidence may be ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Board has reason to question the Veteran's credibility based on his inconsistent statements regarding continuity of his tinnitus symptoms to military service.  The Veteran reported to the March 2007 VA examiner that onset began at least ten years ago, which the Board notes as 1997 and not within any period of his military service.  However, at the January 2011 personal hearing, the Veteran testified that his tinnitus symptoms began in the 1980s.  The evidence of record is void of any intercurrent event or injury, and there is no evidence of record to suggest that the Veteran was exposed to post service occupational or recreational noise attributable to his current bilateral tinnitus.  Thus, the Board finds the Veteran's assertion as to continuity of his tinnitus symptoms not credible in light of the inconsistencies in the reported dates of onset.  See Caluza v. Brown, 7 Vet App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.).         

The Board has considered the Veteran's contention that his tinnitus is due to noise exposure during service.  Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of entitlement to service connection for a bilateral knee disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his bilateral knee disorder as a result of parachute jumping during his military service.  

The Board concedes the Veteran's parachute jumping in service as his DD Form 214 shows that he is the recipient of the Parachutist Badge and a copy of the Veteran's jump record, via a DA Form 1307, from March 1980 to September 2007 is of record.  Therefore, the questions for consideration are whether the Veteran has a current bilateral knee disorder and whether such a disorder is causally related to his parachute jumping in service.      

In April 2007, the Veteran underwent a VA orthopedic examination.  He reported that his knee pain is attributable to frequent parachute jumps with combat equipment and marching he performed during service.  The pain began in 1985 and is currently intermittent and aggravated by running.  X-ray results of both knees revealed arthritic spurs and the VA examiner assessed that the Veteran's bilateral knee pain is likely secondary to degenerative joint disease.  In a November 2007 addendum, the previous VA examiner reiterated that the Veteran's recent x-ray results revealed mild degenerative changes and noted that such changes are most likely age-related.  The examiner noted no documentation of a knee injury in service, and opined that the Veteran's current bilateral knee disorder is not at least as likely as not a result of military service.  

Nonetheless, at the time of the April 2007 VA examination and November 2007 addendum, the Veteran's jump record was not associated with the claims file, thus the VA examiner was unable to consider such evidence when rendering his medical opinion.  Additionally, the examiner did not adequately address the reported history of parachute jumping in service and its relationship, if any, to the Veteran's current bilateral knee disorder.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Furthermore, review of the record reflects that the Veteran's dates of active duty, active duty for training (ACDUTRA), and/or inactive duty training (INACDUTRA) subsequent to the period of active duty from December 1979 to November 1987 are not clearly of record.  The Board acknowledges that the record contains a DD Form 214 for the Veteran's service in the Army National Guard from September 2005 to September 2006; however, the record also contains a post-deployment health assessment report, which reflects an August 2000 in-service medical examination report for the Army Reserves and service with the National Guard from March 2003 to August 2003.  In order to properly adjudicate the claim on appeal, all periods of active duty, ACDUTRA and/or INACDUTRA after November 1987 must be verified.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain all service personnel records, to include DA Form 20, and associate those records with the claims file. 

2.  Obtain, if any, all outstanding VA treatment records regarding the Veteran's knees and associate those records with the claims file.

3.  Contact all appropriate sources in order to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA subsequent to the period of active duty from December 1979 to November 1987.  Service records providing points are not helpful in this regard.  All verified periods of service and all responses received must be documented and associated with the claims file.  

4.  Next, schedule the Veteran for a VA orthopedic examination to determine the nature and extent of the Veteran's current bilateral knee disorder, and determine whether there is a causal relationship between active military service and his current bilateral knee disability.  The claims file must be made available to the examiner for review, to include the Veteran's jump record, via a DA Form 1307 submitted by the Veteran and included in the claims file.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current bilateral knee disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

5.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


